Citation Nr: 1505867	
Decision Date: 02/09/15    Archive Date: 02/18/15

DOCKET NO.  12-28 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for ingrown toenails.

2.  The propriety of the reduction in rating for left lower extremity peripheral arterial disease from 20 percent to zero percent, effective February 5, 2010.

3.  The propriety of the reduction in rating for left lower extremity peripheral neuropathy from 10 percent to zero percent, effective February 5, 2010.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to January 1969. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decisions of the Roanoke, Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA). 

In June 2014, the Veteran testified at a hearing before the undersigned Acting Veterans Law Judge (VLJ) at the RO.

With respect to the issues of propriety of the reductions of the ratings for the service connected left lower extremity peripheral neuropathy and peripheral arterial disease, the Veteran specifically testified that he was not seeking higher current ratings for either disability; rather, he believed the reductions of the ratings of the two disabilities to zero percent were improper, and that the ratings assigned prior to the reductions should have been continued throughout the ratings period.  Thus, the Board has styled these issues on appeal as shown on the first page of this document.

The issues of entitlement to service connection for ingrown toenails, and entitlement to TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an August 2008 rating action, entitlement to an evaluation of 20 percent disabling for peripheral arterial disease, left lower extremity, effective April 2008, was granted.

2.  In a June 2010 rating action, the evaluation for peripheral arterial disease, left lower extremity, was reduced to zero percent, effective February 5, 2010. 

3.  The reduction of the rating from 20 percent to zero percent disabling was not proper because the evidence on which the reduction was based did not reflect an actual improvement in the Veteran's condition.

4.  In a June 2007 rating action, entitlement to an evaluation of 10 percent disabling for peripheral neuropathy, left lower extremity, effective March 2006, was granted.

5.  In a June 2010 rating action, the evaluation for peripheral neuropathy, left lower extremity, was reduced to zero percent, effective February 5, 2010. 

6.  The reduction of the rating from 10 percent to zero percent disabling was not proper because the evidence on which the reduction was based did not reflect an actual improvement in the Veteran's condition.


CONCLUSIONS OF LAW

1.  The requirements for restoration of a 20 percent evaluation for the Veteran's peripheral arterial disease of the left lower extremity have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.105, 3.344, 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13, 4.104, Diagnostic Code 7114 (2014).

2.  The requirements for restoration of a 10 percent evaluation for the Veteran's peripheral neuropathy of the left lower extremity have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.105, 3.344, 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13, 4.124a, Diagnostic Code 8520 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

At the June 2014 Board hearing, the Veteran and his representative indicated that restoration of the 20 percent rating for left lower extremity peripheral arterial disease for the period from February 5, 2010 to May 23, 2013, and restoration of the 10 percent rating for left lower extremity peripheral neuropathy for the period from February 5, 2010 to May 22, 2011 would satisfy his appeal.  In this decision, the Board restores the ratings in question.  Thus, because the Veteran expressly limited his appeal and the Board is granting the benefits sought by the Veteran, the decision constitutes a full grant of the benefits sought with respect to the issues decided herein.  As such, no discussion of VA's duty to notify or assist is necessary.

Laws and Regulations

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity. Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  The percentage ratings in VA's Schedule for Rating Disabilities (Schedule) represent as far as can practicably be determined the average impairment in earning capacity resulting from such disabilities and their residual conditions in civil occupations.  38 C.F.R. § 4.1 (2014).  If the criteria for a compensable rating under a diagnostic code are not met, then a noncompensable rating is awarded.  38 C.F.R. § 4.31 (2014).

Where a disability rating has been in effect less than five years, a rating reduction is warranted where reexamination of the disability discloses improvement of that disability.  38 C.F.R. § 3.344(c).  In making that determination, certain general regulatory requirements must be met.  Brown v. Brown, 5 Vet. App. 413 (1993) (the general regulations governing the rating of disabilities apply to a rating reduction case).  The evidence must reflect an actual change in the Veteran's condition and not merely a difference in the thoroughness of the examination or in the use of descriptive terms.  38 C.F.R. § 4.13.  The evidence must show that the improvement in the disability actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  38 C.F.R. §§ 4.2, 4.10.  Further, rating reduction cases must be based upon a review of the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Brown, 5 Vet. App. at 420-421.

In considering the propriety of a reduction, the Board must focus on the evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had demonstrated actual improvement.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-282 (1992).

Peripheral Arterial Disease, Left Lower Extremity

Service connection for peripheral arterial disease of the left lower extremity was granted in an August 2008 rating decision.  An initial 20 percent rating was assigned under Diagnostic Code 7114 from April 21, 2008.  The June 2010 rating decision on appeal reduced the rating to zero percent, effective from February 5, 2010.  The Veteran disagreed with the reduction.  Subsequently, an August 2013 rating decision increased the rating to 20 percent, effective from May 24, 2013.  As noted above, the Veteran's current appeal is limited to the propriety of the reduction and does not include the current rating.

Pursuant to Diagnostic Code 7114, a 20 percent rating is warranted when the peripheral arterial disease is manifested by claudication on walking more than 100 yards, and; diminished peripheral pulses or an ankle/brachial index (ABI) of 0.9 or less.  A 40 percent rating is warranted when there is claudication on walking between 25 and 100 yards on a level grade at 2 miles per hour, and; trophic changes (thin skin, absence of hair, dystrophic nails) or ABI of 0.7 or less.  A 60 percent rating is warranted when there is claudication on walking less than 25 yards on a level grade at 2 miles per hour, and; either persistent coldness of the extremity or ABI of 0.5 or less.  The ABI is the ratio of the systolic blood pressure at the ankle (determined by Doppler study) divided by the simultaneous brachial artery systolic blood pressure.  The normal index is 1.0 or greater.  38 C.F.R. § 4.104, Diagnostic Code 7114, Note 1.  

A March 2006 VA examination noted the presence of symptoms of peripheral vascular disease in the lower extremities.  The examiner specifically noted edema, decreased tibial pulse, and absence of hair in the left lower extremity.

Left lower extremity ABI was measured at 0.90 on April 21, 2008.  VA examination in April 2008 noted the Veteran complained of symptoms of calf pain at rest and claudication after walking 200 yards.

On VA examination in February 5, 2010, the examiner stated that the Veteran reported calf pain at rest but not leg pain after walking distances and no persistent coldness in the lower extremities.  On examination, left lower extremity pulses were all noted as 2+.  Left ABI was noted as 1.1.  The examiner noted a diagnosis of peripheral arterial disease but stated that the ABI was normal for the left lower extremity.

On VA examination on May 24, 2013, the examiner noted claudication on walking more than 100 yards, persistent coldness of both lower extremities, and left ABI of 1.2.  

The RO granted a 20 percent rating based on these findings effective from May 24, 2013.  

The Veteran testified before the undersigned in June 2014 that his symptoms of peripheral arterial disease of the left lower extremity had not changed from the date of the initial 20 percent rating in 2008.  He testified that he believed the February 2010 VA examiner's notes may have been incorrect in noting no complaints of coldness in the left lower extremity.

The record does not establish that the rating reduction was warranted.  The Veteran was granted entitlement to an evaluation of 20 percent disabling for his left lower extremity peripheral arterial disease on the basis of an ABI of 0.9 as well as symptoms of calf pain at rest and claudication as noted on the April 2008 VA examination.  

Although the VA examiner in February 2010 indicated that the Veteran did not have leg pain after walking distances or persistent coldness in the lower extremities, the Veteran has testified that his symptoms were essentially unchanged since 2008, and the May 2013 examination specifically noted claudication and persistent coldness of both lower extremities.  The May 2013 examiner noted that the Veteran's symptoms had been present for many years.

Thus, the evidence, taken as a whole, does not show an actual improvement in the Veteran's left lower extremity peripheral arterial disease, resulting in an improvement in his ability to function under the ordinary conditions of life and work; reexamination in May 2013 did not disclose improvement of its disability, and the Veteran himself has asserted that the condition has been unchanged since 2008.  

After resolving any benefit of the doubt in favor of the Veteran, the Board finds that the Veteran's left lower extremity peripheral arterial disease did not demonstrate actual improvement and, therefore, the reduction was improper and restoration of a 20 percent evaluation for the Veteran's service connected left lower extremity peripheral arterial disease for the period from February 5, 2010 to May 23, 2013, is granted.

Peripheral Neuropathy, Left Lower Extremity

Service connection for peripheral neuropathy of the left lower extremity was granted in a June 2007 rating decision.  An initial 10 percent rating was assigned under Diagnostic Code 8520 from March 29, 2006.  The June 2010 rating decision on appeal reduced the rating to zero percent, effective from February 5, 2010.  The Veteran disagreed with the reduction.  Subsequently, a September 2012 rating decision increased the rating to 10 percent, effective from May 23, 2011.  As noted above, the Veteran's current appeal is limited to the propriety of the reduction and does not include the current rating.

Diseases of the peripheral nerves are rated under 38 C.F.R. § 4.124a.  Peripheral neuropathy is rated as analogous to impairment of the sciatic nerve under Diagnostic Code 8520.  

Under Diagnostic Code 8520, the criterion for a 10 percent rating is mild incomplete paralysis.  The criterion for a 20 percent rating is moderate incomplete paralysis.  The criterion for a 40 percent rating is moderately severe incomplete paralysis.  The criterion for a 60 percent rating is severe incomplete paralysis with marked muscular atrophy.  

When the involvement is wholly sensory, the rating should be for mild, or at most, for moderate nerve impairment degree.  38 C.F.R. § 4.124a.  

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. 
38 C.F.R. § 4.124a.  

VA examination in March 2006 showed early peripheral neuropathy of both lower extremities.  There was loss of protective sensation on the left foot by monofilament examination, and decrease in light touch of the left foot.  Left sided Achilles' reflex was 1+.  

On VA examination on February 5, 2010, the examiner stated that the Veteran did not report any tingling or numbness.  The examiner stated that sensory examination of the left lower extremity was within normal limits.  Knee and ankle jerks were both noted as 2+.  The examiner diagnosed peripheral neuropathy of the left lower extremity and indicated that the condition was quiescent at this time.

On VA examination in March 2012, the examiner diagnosed peripheral neuropathy of the lower extremities.  The examiner indicated that this had been present since 1996.  

On VA examination in May 2013, the examiner diagnosed left lower extremity peripheral neuropathy and identified moderate numbness in the left lower extremity.  The examiner noted that the Veteran had mild incomplete paralysis of the left sciatic nerve.  The examiner identified mild paresthesias and numbness of the left lower extremity, with decreased light touch, pinprick, vibratory sense, and temperature.  

The RO granted a 10 percent rating based on these findings effective from May 23, 2011.  

The Veteran testified before the undersigned in June 2014 that his symptoms of peripheral neuropathy of the left lower extremity had not changed from the date of the initial 10 percent rating in 2006.  

The record does not establish that the rating reduction was warranted.  The Veteran was granted entitlement to an evaluation of 10 percent disabling for his left lower extremity peripheral neuropathy on the basis of findings of incomplete paralysis of the sciatic nerve in the form of loss of protective sensation on the left foot by monofilament examination, decrease in light touch of the left foot, and diminished left sided Achilles' reflex, all as noted on the March 2006 VA examination.  

The VA examiner in February 2010 indicated that the Veteran did not have any tingling or numbness, that sensory examination of the left lower extremity was within normal limits, and that knee and ankle jerks were both 2+; the examiner found that peripheral neuropathy was quiescent at the time of the examination.

The Veteran has testified that his symptoms were essentially unchanged since 2006, and the March 2012 and May 2013 examinations specifically noted the presence of symptoms of peripheral neuropathy of the left lower extremity.  The May 2013 examiner identified mild incomplete paralysis of the left sciatic nerve, with findings of mild paresthesias and numbness of the left lower extremity, decreased light touch, pinprick, vibratory sense, and temperature.  The May 2013 examiner noted that the Veteran's symptoms had been present for several years.

Thus, the evidence, taken as a whole, does not show an actual improvement in the Veteran's left lower extremity peripheral neuropathy, resulting in an improvement in his ability to function under the ordinary conditions of life and work; reexaminations in March 2012 and May 2013 did not disclose improvement of its disability, and the Veteran himself has asserted that the condition has been unchanged since 2006.  

After resolving any benefit of the doubt in favor of the Veteran, the Board finds that the Veteran's left lower extremity peripheral neuropathy did not demonstrate improvement and, therefore, the reduction was improper and restoration of a 10 percent evaluation for the Veteran's service connected left lower extremity peripheral neuropathy for the period from February 5, 2010 to May 22, 2011, is granted.


ORDER

Reduction of a 20 percent evaluation for the service-connected left lower extremity peripheral arterial disease to zero percent was not proper, and restoration of the benefit is granted, effective February 5, 2010, subject to the laws and regulations governing the payment of monetary benefits.

Reduction of a 10 percent evaluation for the service-connected left lower extremity peripheral neuropathy to zero percent was not proper, and restoration of the benefit is granted, effective February 5, 2010, subject to the laws and regulations governing the payment of monetary benefits.





REMAND

The Veteran contends that he has a chronic disability associated with ingrown toenails.  He provided credible testimony that he was treated for ingrown toenails at a hospital at Fort Benning in 1966, and that he continues to have problems associated with his ingrown toenails.  His complete service treatment records are missing, and attempts to obtain the 1966 hospital records have been unsuccessful.  However, based on the Veteran's credible testimony regarding the inservice treatment, the Board finds that a VA examination is warranted to determine whether there is any current disability associated with ingrown toenails.

The Veteran also contends that he is unable to work due to his service connected disabilities.  The Board finds that a "combined effects" medical opinion is warranted to take into account all of the Veteran's service-connected disabilities.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).

Accordingly, the case is REMANDED for the following action:

1.  Obtain records of treatment for the Veteran since July 2013 from the Richmond VAMC.

2.  Schedule the Veteran for appropriate VA examination to determine the nature and etiology of his claimed residuals of ingrown toenails.  The claims file, including electronic records, must be made available to the examiner prior to the examination.  All indicated tests and studies should be performed and all clinical findings reported in detail.

The examiner must first identify whether the Veteran has a current disability associated with ingrown toenails or the residuals of ingrown toenails.  If a current disability is diagnosed, the examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any current, chronic ingrown toenail disability began in service or is otherwise related to military service.

The examiner must provide a detailed reason for his/her conclusion.  The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports should be specifically acknowledged and considered in formulating opinions.  If the examiner rejects the Veteran's reports of symptomatology, a reason for doing so must be provided.  The examiner should be advised that lack of contemporaneous documentation of the event in the Veteran's service treatment records is not by itself sufficient reason to reject the Veteran's otherwise competent and credible report of symptomatology.

If the examiner is unable to provide an opinion without resort to speculation, an explanation as to why this is so must be provided and any additional evidence that would be necessary before an opinion could be rendered must be identified

3.  Schedule the Veteran for an examination in connection with the TDIU claim.  The examiner must review the claim file, take a detailed history regarding the Veteran's employment, and education and vocational attainment, and examine the Veteran.  The examiner must provide findings that take into account all functional impairments due to the Veteran's service-connected disabilities (diabetes mellitus, diabetic nephropathy, peripheral arterial disease, peripheral neuropathy, cataracts and retinopathy, and erectile dysfunction).  The examiner is requested to provide an opinion as to whether the Veteran's service-connected disabilities alone, or in combination, render him unable to secure or follow substantially gainful employment consistent with the Veteran's education and occupational experience.  A complete rationale for the opinion provided, to include citation to pertinent evidence of record and/or medical authority, as appropriate, must be set forth.

4.  Then, adjudicate the claims.  If any benefit remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


